Pursuant to Ind. Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any                                   Oct 07 2013, 6:07 am
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.



ATTORNEY FOR APPELLANTS:                           ATTORNEYS FOR APPELLEE:

SCOTT A. WEATHERS                                  MICHAEL E. BROWN
The Weathers Law Office, P.C.                      Kightlinger & Gray, LLP
Indianapolis, Indiana                              Indianapolis, Indiana

                                                   CRYSTAL G. ROWE
                                                   Kightlinger & Gray, LLP
                                                   New Albany, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

ROBERT WALKE and KAREN WALKE,                      )
                                                   )
       Appellants-Plaintiffs,                      )
                                                   )
               vs.                                 )       No. 49A02-1304-CT-291
                                                   )
KITLEY LAW OFFICE, P.C.,                           )
                                                   )
       Appellee-Defendant.                         )


                     APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable David J. Dreyer, Judge
                             Cause No. 49D10-1201-CT-3779



                                         October 7, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                       Case Summary

       Robert and Karen Walke live on the west side of Wishmeyer Lane across from David

and Sandra Comstock. The Comstocks brought a lawsuit against the Walkes seeking to

permanently enjoin them from using Wishmeyer Lane, and the Walkes hired Kitley Law

Office, P.C., to represent them. The Comstocks prevailed in their lawsuit, and the Walkes

were permanently enjoined from using Wishmeyer Lane.

       The Walkes hired new counsel and sued Kitley for legal malpractice. Kitley filed a

motion for summary judgment, arguing that any malpractice did not cause the Walkes to lose

the lawsuit because there were no legal theories upon which they could have prevailed. The

trial court granted Kitley’s summary judgment motion.

       The Walkes appeal the trial court’s grant of summary judgment in favor of Kitley.

They argue that there is a genuine issue of material fact as to whether they would have

prevailed in the underlying lawsuit had Kitley effectively represented them on theories of

prescriptive easement and public road. We conclude that the Walkes waived their claim for

failure to present a cogent argument. Waiver notwithstanding, we conclude that the Walkes

failed to establish that there is a genuine issue of material fact as to whether they would have

prevailed in the underlying lawsuit based on theories of prescriptive easement and public

road. Therefore, we affirm.

                               Facts and Procedural History

       The facts most favorable to the Walkes, the nonmoving parties, are that in 2009, the

Walkes hired Kitley to defend them in the underlying lawsuit filed by their neighbors, the


                                               2
Comstocks, in which the Comstocks sought a permanent injunction preventing the Walkes

from using Wishmeyer Lane as a means of ingress and egress. The background facts in the

underlying case are that the Walkes and the Comstocks lived in Marion County on the north

side of Brookville Road/Highway 52, with Wishmeyer Lane lying between their houses. The

Comstocks lived on the east side of Wishmeyer Lane, and the Walkes lived on the west side.

Although the Walkes’ property fronted Brookville Road, there was no vehicular access to it

in 2009, and the Walkes used Wishmeyer Lane to access their driveway.

       The Comstocks purchased their home in 1987 or 1988, but that purchase did not

include Wishmeyer Lane. Nevertheless, the Comstocks maintained the road, removing snow

and cutting the grass around it. In 1991, the Comstocks purchased Wishmeyer Lane by deed.

They had a survey performed and recorded to establish the boundaries of their property

pursuant to Indiana Code Section 36-2-12-10 (legal surveys). Since that time, the Comstocks

have maintained and paid taxes on Wishmeyer Lane. John and Mary Nelson owned the

property on the west side of Wishmeyer Lane. They used Wishmeyer Lane with the

Comstocks’ permission.

       In April 1998 or March 2003, the Walkes purchased the Nelsons’ property.1 The

Walkes did not claim ownership of Wishmeyer Lane. The Walkes used Wishmeyer Lane

with the Comstocks’ permission. At some point, the Walkes asked the Comstocks for

permission to use the property lying between the Walkes’ home and Wishmeyer Lane. The



       1
         The Walkes’ answer and counterclaim stated that they purchased their property in March 2003.
However, Karen Walke testified that they purchased it April 1998.


                                                 3
Comstocks granted them permission and did not erect a fence around their property. Both the

Comstocks and the Walkes mowed the grass in this area.

       Two other residents used Wishmeyer Lane to access their property. These residents

had dedicated easements to use the road. The Comstocks never gave the Nelsons or the

Walkes a recorded easement.

       In 2006, the Walkes erected a chain-link fence on the east side of their property. The

Walkes petitioned the Indiana Department of Transportation (“INDOT”) for permission to

construct a driveway from their home to Brookville Road. In August 2008, INDOT denied

their request because their property already had access to Brookville Road.

       In August 2009, the Comstocks filed a lawsuit against the Walkes, seeking a

permanent injunction preventing the Walkes from using Wishmeyer Lane. In July 2010, the

trial court in that case concluded that the Comstocks were fee simple title owners of

Wishmeyer Lane and that the Walkes had failed to present evidence to establish either a

prescriptive easement or an easement of necessity. The trial court permanently enjoined the

Walkes from using Wishmeyer Lane, effective thirty days after entry of the judgment.

       The Walkes again petitioned INDOT to build a driveway from their house to

Brookville Road. INDOT denied their request because the proposed driveway did not meet

the required separation distance for Brookville Road. The Walkes dismissed Kitley and hired

new counsel. The Walkes filed a motion to correct error in the underlying suit, arguing that

their property was landlocked absent the ability to use Wishmeyer Lane, and therefore the

judgment regarding the easement of necessity was in error. They also moved to stay


                                             4
enforcement of the injunction until INDOT granted them permission to build a driveway and

construction of it was complete. On September 7, 2010, the trial court denied the Walkes’

motion to correct error but stayed enforcement of the injunction pending appeal or receipt of

permission from INDOT to build a driveway and completion thereof. The Walkes chose not

to appeal. Eventually, INDOT gave them permission to build a new driveway. On March

27, 2011, they moved to lift the stay.

       On January 30, 2012, the Walkes filed the present legal malpractice lawsuit against

Kitley, alleging that its representation of the Walkes in the Comstocks’ lawsuit against them

fell below the applicable standard of care constituting a breach of duty that proximately

caused them to incur damages. Kitley filed its answer and a motion for summary judgment.

Kitley argued that it was entitled to summary judgment because the Walkes could not

establish that any breach of duty caused their loss in the underlying case; that is, the Walkes

could not satisfy the requirements for a prescriptive easement or easement by necessity.

Appellants’ App. at 18-32.

       On December 14, 2012, the Walkes filed their opposition to Kitley’s motion for

summary judgment, arguing that there was a genuine issue as to whether competent

representation would have resulted in judgment in favor of the Walkes based on prescriptive

easement or public road theories. Id. at 113-17. The Walkes designated an affidavit from

attorney Steven K. Huffer, which reads,

       5. I also performed my own investigation by visiting the subject property,
       taking photographs, and interviewing a witness, Katherine Wilkerson, age 93,
       who has resided just south of the subject premises since 1957 and is Mr.
       Walke’s maternal grandmother.

                                              5
6. …. [Wishmeyer Lane] travels North between the properties for perhaps
300 yards, across a railroad track, to which point [it is] paved. North of the
railroad track the roadway loses its paved character and continues past a
residence on the west side, then doglegs right past a parcel of land where
firewood is apparently stored and trucks are parked, and past some old garages
or dwellings which have now fallen into disrepair. The photographs I took on
my visit to the subject property are attached hereto as Exhibit “C” collectively.

7. … Ms. Wilkerson confirms that Wishmeyer Lane has been so marked
since 1957, and that auto traffic has freely used Wishmeyer Lane since that
time to access the current Walke parcel and parcels to the North. ….

8. … Wishmeyer Lane at one time accessed a railroad terminal, the building
which had been used for [it] in the distant past having apparently burned down
in 2003. It also has accessed a trash dump which formerly existed north of the
railroad track.

….

12. It is my opinion that as of April 17, 1991, when Mr. Comstock acquired
title to the fee of the land which lies under Wishmeyer Lane, the Walkes’ right
to access their land across Wishmeyer Lane had already vested under either of
two legal theories. Either Wishmeyer Lane had become a public road under
the principles outlined in [Fenley Farms v. Clark, 404 N.E.2d 1164 (Ind. Ct.
App. 1980)], or there was an easement by prescription in favor of the Walke
parcel as the dominant tenement and with the parcel underlying Wishmeyer
Lane as the servient tenement. The use of the land by the Walkes and their
predecessors in title, and the public in general, across Wishmeyer [L]ane for
the purpose of ingress and egress to U.S. Hwy. 52 had been open and notorious
and under claim of right for well in excess of 20 years by April 17, 1991, and a
competent attorney representing the Walkes could have established at least a
prima facie case of prescriptive easement under the standards set forth in
[Shields v. Taylor, 976 N.E.2d 1237 (Ind. Ct. App. 2012)].

13. Mr. Comstock took title to the land underlying Wishmeyer Lane subject to
the facts and claims a visual inspection would have revealed, and a casual
inspection would have revealed a road, marked with a county road sign, which
serviced not only the Walke property but additional properties to the north.
Mr. Comstock took subject to the rights of others, including the Walkes, to
travel across Wishmeyer Lane.



                                       6
      14. A reasonably competent attorney handling [the underlying lawsuit] for the
      Walkes would have presented evidence at the trial court of [the underlying
      lawsuit] of the public’s and the Walkes’ and their predecessors’ use of
      Wishmeyer Lane dating back to the 1950s, would have presented as a witness
      Ms. Wilkerson or someone with a similar history of residence in the nearby
      vicinity, would have presented aerial photographs and phone directories from
      the 1950s and 1960s, which could have been authenticated as public records or
      as a fair and accurate depiction of the area at the time they were taken by
      anyone who lived in the area at the time (such as Ms. Wilkerson). Photographs
      similar to the photographs I took could have been authenticated and presented
      as evidence. A surveyor or real estate attorney could have been called as a
      witness to explain the title history of the surrounding area. It is my
      understanding that no such evidence was presented, and the trial court was
      compelled to find against the Walkes and declare that they had no right of
      access to Wishmeyer Lane. Had the evidence described above been presented
      at the trial, it is significantly more likely than not [that] the Walkes would have
      prevailed.

      15. It is also my understanding that the “public road” theory was not pled by
      [Kitley] and I am of the opinion that such a legal theory would have been
      advanced by a reasonably competent attorney for the Walkes. I am aware of a
      1991 letter from the City of Indianapolis Department of Transportation which
      indicates that Wishmeyer Lane is not a public road, but this letter is hearsay
      and on its face is qualified and does not appear to consider all of the
      compelling evidence to the contrary.

Id. at 119-23. Huffer attached aerial photographs of Wishmeyer Lane taken in 1956 and

1962, telephone directories for 1968 and 1970 showing use of Wishmeyer Lane addresses,

and Google maps.

      On January 2, 2013, Kitley filed a motion to strike certain portions of Huffer’s

affidavit, which the trial court denied. On March 6, 2012, the trial court granted summary

judgment to Kitley. The Walkes appeal.




                                              7
                                 Discussion and Decision

       “Summary judgment is appropriate only when there are no genuine issues of material

fact and the moving party is entitled to a judgment as a matter of law.” Quezare v. Byrider

Fin., Inc., 941 N.E.2d 510, 513 (Ind. Ct. App. 2011), trans. denied; Ind. Trial Rule 56(C).

               When reviewing a grant or denial of a motion for summary judgment
       our well-settled standard of review is the same as it is for the trial court:
       whether there is a genuine issue of material fact, and whether the moving party
       is entitled to judgment as a matter of law. Summary judgment should be
       granted only if the evidence sanctioned by Indiana Trial Rule 56(C) shows that
       there is no genuine issue of material fact and the moving party deserves
       judgment as a matter of law. All factual inferences must be construed in favor
       of the non-moving party, and all doubts as to the existence of a material issue
       must be resolved against the moving party.

Kroger Co. v. Plonski, 930 N.E.2d 1, 4-5 (Ind. 2010) (citations omitted). “In reviewing a

trial court’s ruling on a motion for summary judgment, we may affirm on any grounds

supported by the Indiana Trial Rule 56 materials.” Kozlowski v. Lake County Plan Comm’n,

927 N.E.2d 404, 408 (Ind. Ct. App. 2010), trans. denied.

              To prove a legal malpractice claim, a plaintiff must establish: 1)
       employment of the attorney (duty); 2) failure of the attorney to exercise
       ordinary skill and knowledge (breach); 3) proximate cause (causation); and 4)
       loss to the plaintiff (damages). It is appropriate for a trial court to grant an
       attorney summary judgment on a legal malpractice claim if the designated
       evidence negates at least one of these elements. In Indiana, an attorney’s duty
       is generally to exercise ordinary skill and knowledge.

Flatow v. Ingalls, 932 N.E.2d 726, 729 (Ind. Ct. App. 2010), trans. denied (2011) (citations

and quotation marks omitted).

       The trial court granted Kitley’s summary judgment motion on the issue of proximate

cause. “Proximate cause requires the plaintiff to show at a minimum that the outcome of the


                                              8
underlying litigation would have been more favorable but for the attorney’s negligence. Such

proof typically requires a trial within a trial.” Id (citation omitted). Here, the Walkes were

required to establish a genuine issue of material fact that but for Kitley’s errors in

representation, they would have prevailed on theories of prescriptive easement and public

road. The Walkes contend that Huffer’s affidavit established that there are genuine issues of

material fact on the issue of causation under both theories. However, the Walkes merely

provide statements of law and reproduce portions of Huffer’s affidavit and fail to provide any

actual argument as to how the facts support their position in light of the applicable legal

principles. Accordingly, they have waived their claim for review. See Wenzel v. Hopper &

Galliher, P.C., 830 N.E.2d 996, 1004 (Ind. Ct. App. 2005) (failure to present cogent

argument constitutes waiver of issue for appellate review); Ind. Appellate Rule 46(A)(8)(a).

       Waiver notwithstanding, the Walkes’ claims are without merit. First, Huffer’s

affidavit did not establish that there is a genuine issue as to whether competent representation

on the theory of prescriptive easement would have succeeded. Prescriptive easements “are

not favored in the law,” and therefore “the party claiming a prescriptive easement must meet

stringent requirements.” Wilfong v. Cessna Corp., 838 N.E.2d 403, 406 (Ind. 2005)

(citations, brackets, and quotation marks omitted).        Pursuant to our supreme court’s

reformulation of the elements of prescriptive easement, to prevail on such a claim, “the

claimant must establish clear and convincing proof of (1) control, (2) intent, (3) notice, and




                                               9
(4) duration.” Id.2 Further, a prescriptive easement may not be acquired by another person

by adverse use unless the use is uninterrupted for at least twenty years. Ind. Code § 32-23-1-

1. Use of the land is not adverse if the use was permissive. Shields, 976 N.E.2d at 1247.

        In his affidavit, Huffer opined that as of April 17, 1991, when the Comstocks acquired

title to the land on which Wishmeyer Lane is situated, a prescriptive easement in favor of the

Walke parcel had already vested. However, the twenty-year period required to establish a

prescriptive easement did not commence against the Comstocks until they acquired title to

the land in 1991. See Downing v. Owens, 809 N.E.2d 444, 450 n.3 (Ind. Ct. App. 2004)

(“[A]n adverse possessor of land, albeit in fee simple or by easement, may not tack the

servient owner’s knowledge and acquiescence of the possessor’s use of the land with that of

the owner’s predecessor(s)-in-interest’s for purposes of proving use of the land for the

twenty-year prescriptive period.”).

        Second, Huffer’s affidavit also failed to establish that there is a genuine issue as to

whether competent representation on the theory of public road would have prevailed.

                Ind. Code § 8-20-1-15 previously provided that a road could become a
        public highway if used as such for twenty years or more. That portion of the
        statute was removed when it was amended in 1988; however, we may still hold
        that the public accepted a street by usage if the street was used as a public
        street for twenty years prior to 1988. If the street became a public street
        before 1988, then the public has a vested right in that street, and the vested
        right was not eliminated by the amendment of the statute. Under this statute,
        use is the sole test, though frequency of use or the number or [sic] users is
        unimportant. It is enough if it is free and common to all who have occasion to
        use it as a public highway.
        2
          Prior to Wilfong, a party claiming the existence of a prescriptive easement was required to show “an
actual, hostile, open, notorious, continuous, uninterrupted adverse use … under a claim of right.” Wilfong, 838
N.E.2d at 405.


                                                      10
Jackson v. Bd. of Comm’rs of Cnty. of Monroe, 916 N.E.2d 696, 703 (Ind. Ct. App. 2009),

(citations and quotation marks omitted), trans. denied (2010).

       In Fenley Farms, upon which Huffer relied in his affidavit, all those who had occasion

to use the road included more than the individuals who resided along the road. There, the

road led to a ferry landing on the Ohio River, and members of the public used the road to get

to the ferry and cross the Ohio River. 404 N.E.2d at 1168. Here, there is no evidence that

persons other than those who lived on the road used it. The aerial photographs and Google

maps that Huffer submitted with his affidavit merely show that a road existed and continues

to exist, not that members of the public used the road. See Jackson, 916 N.E.2d at 703 (“The

roads appearance on various maps, by itself, shows only that it existed, not that the public

used the road.”). Likewise, the fact that some property owners had a Wishmeyer Lane

address does not show public use of the road. Further, there is insufficient evidence

regarding the railroad terminal or trash dump to draw any reasonable inferences regarding

how and when Wishmeyer Lane could have been used in conjunction therewith. Finally, Ms.

Wilkerson’s statement to Huffer regarding the public’s use of Wishmeyer Lane merely

relates that people used the road to get to the properties adjacent to it. It is unclear how she

would know whether or not the previous owner(s) of Wishmeyer Lane had given those

property owners permission to use the road.

       Accordingly, the Walkes have failed to establish a genuine issue as to whether they

would have prevailed on theories of prescriptive easement or public road had Kitley pursued



                                              11
those strategies. As such, we conclude that the trial court did not err in granting summary

judgment in favor of Kitley.

      Affirmed.

BARNES, J., and PYLE, J., concur.




                                            12